Citation Nr: 0610758	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO in which 
the veteran was granted service connection for PTSD with an 
initial evaluation of 50 percent. 

In February 2005, the veteran filed an additional claim for 
several disorders, including a claim for service connection 
for a fungus-like disorder of his feet.  The Board notes 
that, although the RO entered a June 2005 decision dealing 
with most of his additional claimed service connected 
disorders, the RO did not include a decision as to the 
veteran's claim for this fungus-like disorder of his feet.  
Accordingly, the Board refers this matter to the RO for 
appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by depression, daily 
intrusive recollections, nightmares, avoidance of the subject 
of combat, irritability, insomnia, and an impaired ability to 
establish and maintain effective work and social 
relationships; he does not exhibit anything approximating 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical speech, obscure 
speech, or irrelevant speech, impaired judgment, spatial 
disorientation, or neglect of personal appearance and 
hygiene; he does not experience deficiencies in most areas 
such as work, school, family relations, judgment, thinking, 
or mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 50 
percent for service-connected PTSD.  He contends that he has 
experienced many problems attributable to PTSD that warrant a 
higher rating.

I. Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in October 2004, VA informed the veteran of 
his and VA's respective duties for obtaining evidence, and 
requested that he send any evidence in his possession that 
pertained to his claim.  Further, in a June 2005 statement of 
the case, the RO informed the veteran of the rating schedule 
provisions that were relevant to his appeal, and provided him 
with an explanation as to why his claim had been denied.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. March 3, 
2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until June 2005, after the RO entered its 
December 2004 decision on his claim.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
notice in this case has been corrected.  As noted above, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  In October 2004, the veteran was 
afforded a VA psychiatric examination in connection with his 
claim.  After the veteran claimed service connection for 
additional disorders in February 2005, some of which he 
claimed were caused by his PTSD, he was provided a VA 
psychiatric and medical examination in May 2005.  In view of 
the foregoing, and because the veteran has not provided 
specific identifying information and/or releases for the 
procurement of additional evidence related to his PTSD, the 
Board finds that no further development action is necessary.  
38 C.F.R. § 3.159(e).

II. The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 50 
percent for the veteran's PTSD.  

During the initial October 2004 VA psychiatric examination 
for PTSD, the examiner noted that the veteran began to shake 
and cry when discussing the traumatic events he experienced 
as a combat infantryman in Vietnam.  He reported severe 
intrusive recollections of the events on a daily basis; that 
TV programming, and the media reports about a United States 
Senator's service experiences in Vietnam, brought many of the 
memories back to him; that he was angered by the media 
coverage of the Senator; that he experienced severe 
nightmares about two to three times a week, with physical 
reactions that include sweating; that it was severely 
difficult to talk or think about the painful military trauma, 
and he avoids watching specific programming, when in the past 
he was able to watch war-related documentaries and movies; 
that he experienced insomnia, waking up several times a 
night; and, that he felt estranged from others at a severe 
level.  The examiner observed that the veteran showed mild 
restriction of affect; a mild sense of a foreshortened 
future; that his concentration was mildly affected; and that 
he experienced a mild hypervigilant response, particularly in 
his relationships and details in the environment.  While the 
veteran reported an exacerbated startle response, the 
examiner judged it to be mild in its description.

Although the veteran denied any post-military stressors, the 
examiner noted that such stressors did exist in the form of 
physical problems, i.e., a back injury in the past that was 
resolved through litigation in 1988 when he was working for 
the railroad, and significant problems with back pain, his 
middle finger, and his elbow, which were not related to 
service. 

While the veteran reported he had stopped drinking alcohol in 
August 2004, he stated he had been drinking heavily since 
service, that two to three times a week he would drink until 
he passed out, and that his alcohol abuse caused him to 
become angry and belligerent.  He said his wife described him 
as a Jekyll and Hyde personality when he drinks.  He stated 
that he did not have many friends because his drinking had 
"ran them off."  The examiner commented that the veteran's 
PTSD had affected his social functioning at a mild level, but 
that historically the drinking had affected his social 
functioning at a more severe level.

The veteran reported that he had not worked since November 
2003.  He had worked for a railroad as a welder for 13 years, 
from 1975 to 1988, when he injured his back with a herniated 
disc.  He became involved in litigation with the railroad due 
to the back injury.  He worked at numerous other jobs since 
then, the latest lasting only 90 days because he could not 
handle the construction work due to his back injury.  

The objective evidence observed by the examiner (by way of a 
"telemedicine" conference) was that the veteran was crying 
and overwhelmed when talking about the military stressors, 
but his sad tone of voice improved when the subject changed 
to non-military history; his eye contact was fair to good; 
his speech and language were fully understandable; his 
thought process was mildly circumstantial and related to the 
PTSD; he exhibited a mild restriction of affect, his mood was 
sad and anxious; and, he exhibited no aberrant or bizarre 
behaviors.  He was oriented as to month, day and year; 
demonstrated adequate concentration, abstracting ability, and 
average intelligence.  It was noted that the veteran was not 
a danger to himself or others.

The examiner rendered an opinion that, due to a diagnosis of 
alcohol dependence in partial remission, and a sporadic 
history of marijuana use in the past, the veteran was not 
competent to manage VA funds.  The examiner diagnosed an 
adjustment disorder with depressed mood secondary to non-
service connected medical conditions, and PTSD related to 
military service.  The examiner noted that he felt the 
veteran's most significant symptoms were related to PTSD, 
that his attention and concentration, or short-term memory, 
were affected by the PTSD, that his grooming and hygiene 
appeared to be fine, that his associations were fairly 
circumstantial, and that he would have difficulty relating to 
his family and friends, and in a social environment.  A 
global assessment of functioning (GAF) score of 65 was 
assigned to the adjustment disorder with depressed mood non-
service connected disability.  A GAF score of 52 was assigned 
to the PTSD, noting it was indicative of moderate symptoms.

In a March 2005 VA progress note made in connection with a 
follow-up examination for medical conditions, the veteran 
reported that he was depressed because his wife was divorcing 
him, that he was experiencing a loss of appetite, decrease in 
sleep, and loss of interest in activities; he denied suicidal 
thoughts, feelings of hopelessness, guilt, difficulty in 
concentration, or experiencing fever, chills or night sweats.  

A second VA psychiatric examination report of May 2005, 
provided in connection with this appeal, shows that the 
veteran's PTSD symptoms included disturbing dreams two to 
three times a week; some emotional distress and sweating as 
psychologic reactivity; some avoidance of talking about 
combat, and news about combat; feeling that he is not getting 
along with other people, and sensing getting cut off; sleep 
impairment; irritability; a mild degree of watchfulness and 
jumpiness, i.e., he checks light switches to make sure they 
are off, and that doors are locked; and a mild sense of a 
foreshortened future.  The veteran also reported experiencing 
no flashbacks, no constriction in his level of interest, no 
emotional numbing, and, no problem with concentration.  He 
receives no psychiatric treatment; he does not take 
antidepressant medications because they make him drowsy; he 
stopped drinking alcohol in August 2004; and he stopped using 
marijuana in October 2004.  He obtained a drug screen report 
in order to show the examiner he no longer uses alcohol or 
marijuana.  
 
The objective evidence shows that the veteran appeared for 
the examination dressed in clean casual clothes with 
appropriate personal hygiene and grooming.  There was no 
evidence of bizarre behavior.  He was cooperative with 
appropriate eye contact, he was not hostile or defensive; the 
information he provided appeared reliable; he was able to 
reach a goal idea without difficulty; there was no looseness 
of association or flight of ideas; there was no pressure of 
speech, delusions, grandiosity, or paranoia; his affect was 
appropriate to his content of thought with minimal depressive 
content to his speech, with no hallucinations; he was 
oriented to time, person, place, and situation; and was 
gaining insight into his condition.  The examiner opined that 
the veteran had vegetative signs of major depression, but was 
not suicidal or homicidal.

Noting that he stopped using alcohol in August 2004, and has 
not used marijuana since October 2004, the VA examiner in May 
2005 found him to be competent for VA purposes.  In order to 
counter the RO's finding in its December 2004 decision that 
he was incompetent to manage his VA funds, the veteran had 
submitted lay evidence in support of his ability to handle 
his own finances, including a letter from his personal 
banker.  His wife provided a supporting statement saying that 
he had managed two homes, with one paid off, and the other 
almost paid off; that he never had late payments and paid his 
taxes; that there never had been an overdraft on his checking 
account; that he had been able to save and pay cash for 
purchases without using credit cards; and that he was close 
to being debt free.  Letters from his mother and sister 
provided support with similar facts.  

The veteran has been married twice, and has two adult 
children from his first marriage who live outside of the 
home.  Since the October 2004 VA examination, his wife has 
moved out of the home.  The veteran has become the primary 
custodian (without a custody order) and caretaker for his 9-
year old son, doing all the housekeeping, cooking, and 
laundry.  He has a good relationship with his son, who came 
to the May 2005 examination with him.  He takes his son 
fishing.  They had plans to stay overnight with friends, and 
to visit a dinosaur exhibit at the museum on the University 
of Nebraska campus.  

While he has not worked since November 2003, he reported that 
was due to other physical problems, and the examiner noted 
that PTSD symptoms have not caused him to be unemployable in 
the past.  He complained of sleep disorder, but the examiner 
noted that an independent diagnosis for sleep disturbance was 
not warranted, inasmuch as sleep disturbance is part of the 
complex of symptoms that make up PTSD.  He complained of 
gastroesophageal reflux disease (GERD), but the examiner 
noted that PTSD has not been shown to cause GI conditions or 
GERD.  

Acknowledging that the veteran continues to show symptoms of 
PTSD, the examiner opined that his PTSD symptoms had not 
increased in intensity, and were at the same level as they 
were when he was last examined in October 2004.  Upon 
examination in 2004, a current global assessment of 
functioning (GAF) score of 52 was assigned.  In May 2005, the 
examiner assigned a GAF score of 54, noting it was indicative 
of a moderate level of symptomatology.  

In the March 2005 notice of disagreement, the veteran's 
representative contended that the veteran's PTSD warrants a 
higher initial rating because he has trouble with family 
relationships and is going through a second divorce, he 
experiences suicidal ideation, he performs obsessional 
rituals such as checking daily to ensure that the light 
switches in his house are in a down position, he experiences 
unprovoked periods of violence and spatial disorientation 
(i.e., when driving to a specific location, he ends up 
somewhere else), he has neglected his personal appearance and 
hygiene, and has difficulty adapting to stressful 
circumstances.  It was also alleged that, as a result of his 
PTSD, he is unable to establish or maintain effective 
relationships, and has been unemployed since November 2003.  

It is the Board's determination, however, that review of the 
record does not support the contentions of the veteran's 
representative.  While recognizing that the veteran has 
suffered some occupational and social impairment in 
functioning due to his PTSD, the Board concludes that the 
veteran has exhibited none of the symptoms equivalent to 
those which would warrant a higher 70 percent evaluation 
under the applicable criteria.  He does not exhibit, for 
example, suicidal ideation; anything approximating 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  

There are, in fact, signs that the veteran's psychiatric 
condition may be improving.  Although the veteran is 
currently separated from his wife, he has coped by assuming 
responsibility for his minor son's custody and care, he and 
his son have a good relationship, and they had plans to spend 
the night away from home with friends.  When, during the May 
2005 examination the veteran was questioned about 
irritability, his son said he was "grumpy," he laughed.  He 
demonstrated that he has always managed his finances in a 
competent and prudent manner, obtaining a supporting letter 
from his banker, and he has now stopped using alcohol and 
marijuana for several months.  On his own initiative, he 
obtained a drug screen report to bring to the examination.  
He does not take antidepressant medications, or engage in 
treatment for his PTSD.  The VA psychiatrist noted that he is 
gaining insight into his condition.  Further, as noted above, 
his most recent GAF score was 54, somewhat higher than the 
prior score of 52.

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for 
the current 50 percent rating, and that the weight of the 
evidence is against the assignment of a higher schedular 
evaluation.  Even prior to the apparent improvements as noted 
above, the veteran did not experience deficiencies in most 
areas such as required for the 70 percent rating.  His 
symptoms have been more akin to the criteria for the 50 
percent rating, with reduced reliability and productivity due 
to PTSD symptoms.  He has difficulty in establishing and 
maintaining effective relationships, but not a complete 
inability to do so.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 50 percent for PTSD have 
not been met since the time that the veteran was awarded 
service connection.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's PTSD claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with PTSD, and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


